UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1873


DARLENE M. BLOSCH,

                    Plaintiff - Appellant,

             v.

TRANSAMERICA PREMIER LIFE INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:18-cv-00660-RBS-DEM)


Submitted: February 27, 2020                                      Decided: March 9, 2020


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert C. Selkin, WHITE & SELKIN, Virginia Beach, Virginia, for Appellant. Kevin P.
Greene, Michele F. Dallman, WILLCOX & SAVAGE, P.C., Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darlene M. Blosch appeals the district court’s order granting summary judgment in

favor of TransAmerica. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Blosch v. TransAmerica

Premier Life Ins. Co., No. 2:18-cv-00660-RBS-DEM (E.D. Va. July 19, 2019). In addition,

we decline to consider issues raised for the first time on appeal. See Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2